The question in this case is identical with that raised in the last preceding case, 162 Md. 1, 157 A. 897, whether insanity intervening after the execution of a promissory note revokes a warrant or power given in the note to confess judgment for the debt. There were two notes given to this payee, one dated December 3rd, 1929, and the other dated December 20th, 1929, the maker was adjudicated insane on April 9th, 1930, and on April 28th, 1930, the judgment by confession was entered. A motion to strike out this judgment was overruled, and on appeal the same arguments for and on behalf of the judgment have been presented, as in the last preceding case. And for the reasons stated in the opinion in that case the judgment must be affirmed.
Judgment affirmed, with costs to the appellee. *Page 5